DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (6,533,835 B2) in view of Fuchu et al (2013/0114191 A1).
Regarding to claims 1 and 6, Wilson et al disclose an air filtration panel (12 in Fig. 3) for use in an electronic information system (24 in Fig. 5, col. 1, lines 7-10), the air filtration panel comprising: an air filter (30, col. 4, lines 1-7); a filter frame (12) having a lateral width at least as wide as a transverse opening in a four-post rack, the four-post rack having left and right flanges (16, 14), and a channel (20) that receives and contains an outer edge of the air filter (30).  Wilson et al disclose the filter frame (12) mounted to the electronic device by adhesive (28) and not via fastener through holes.  Fuchu et al disclose a holder (120 in Figs. 1 & 4) for an electronic device (11) having left flange (122) and right flange (124) wherein the holder (120) is mounted to the electronic device (11) by fastener (162 in Fig. 6) going through holes (see through holes 134 & 136 on left flange 122 of holder 120, paragraphs 0053-0055; and through holes 140 & 142 on right flange 124 of holder 120, paragraphs 0057-0059).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adopt the adhesive of Wilson et al in place of fastener through hole as taught by Fuchu et al as interchangeable equivalents, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of effectively facilitate the mounting action of the air filter holder onto the electronic device.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).  In the instant case, the equivalence of adhesive or fastener through hole for their use in the fastener art to hold two members together 
Regarding to claims 6 and 11 calling for a data center having an access to outside air, a cooling system and at least one heat generating component, it is inherent that the electronic device (24 in Fig. 5) of Wilson et al has all of these known components and the access (26) to the outside air is covered by the filter frame (14) with a filter element (30).  In addition, the recitation “data center” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding to claims 2 and 7, Wilson et al disclose the filter frame (14 in Fig. 1) comprising a removable section (22, col. 3, lines 54-67) that allows insertion and replacement of the air filter (30, col. 4, lines 1-7).
Regarding to claims 3-5 and 8-10, Wilson et al disclose “the filter frame 12 could be constructed in one size or in a variety of sizes.  The one size would be adapted to allow the end user to cut the frame portion 12 to the proper size” (see col. 3, lines 54-58).  Fuchu et al further disclose the mounting holder (120) for item (S) having two telescoping sections (122 & 124) that adjustably engage in one lateral dimension to 
Regarding to claim 6 calling for a data center having an access to outside air, a cooling system and at least one heat generating component, it is inherent that the electronic device (24 in Fig. 5) of Wilson et al has all of these known components and the access (26) to the outside air is covered by the filter frame (14) with a filter element (30).  In addition, the recitation “data center” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding to claims 12 and 13, Wilson et al disclose a method of protecting electronic equipment (24 in Fig. 5) from contaminated outside air, the method comprising the steps of positioning a filter frame (12) of an air filtration panel to cover a lateral width of an opening (26 in Fig. 5), and mounting the filter frame (14) over the opening (26) of the electronic equipment (24) via adhesive (28).  Claims 12 and 13 differ from the disclosure of Wilson et al in that attachment means is fastener through holes.  Fuchu et al disclose the step of attaching a holder (120 in Figs. 1 & 4) onto an electronic device (11) wherein the holder has left flange (122) and right flange (124) and wherein KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).  In the instant case, the equivalence of adhesive or fastener through hole for their use in the fastener art to hold two members together and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Regarding to claims 13 and 14, Wilson et al disclose the step of inserting an air filter (30) into the channel (20) of the filter frame (14), and removing a removable section (38 in Fig. 2) of the filter frame (14) to enable insertion of the air filter (30).
Regarding to claims 15 and 16, Fuchu et al disclose the step of adjustably engaging at least two sections of the holder frame (120) in one lateral dimension to correspond to a width of the item (S) (see Figs. 1 & 2 and 3 & 4).
Regarding to claim 17, Wilson et al disclose the step of attaching at least a second air filtration panel (see 32 & 34 in Fig. 2) into the filter frame (14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.